Title: To James Madison from Samuel Grove, 28 July 1808
From: Grove, Samuel
To: Madison, James




Charleston July 28th. 1808.

South Carolina District,
The Memorial of Samuel Grove a Citizen of the United States, residing in the District aforesaid,
Sheweth,
That among the many misfortunes which have befallen Your memorialist as Certified by the Collector of this Port, and as Stated already to the Government through Mr. Secritary Gallatin, mention was made of the great loss which Your Memorialist had Sustained by the illegal Seizure of his Ship Semiramis, and her Cargo of Two Hundred and Twenty Slaves, by a Small Privateer, Commissioned by General Ferrand, at the City of Sta. Domingo, but Owned by Piere La Port an Inhabitant of St: Iago de Cuba, to which Port, Said Vessel and Cargo have been Conducted and Sold.  A Claim was made on behalf of Your Memorialist by Mr. Maurice Rogers, American Consul, and by his Zeal and Attention, the Funds arising from the Sale, have been held from the Captors, and Deposited in the Chest of the Spanish Government.  The Change which has taken place in that Island, Your Memorialist Conceives will be favourable to his Claim under the many Considerations which will present themselves to Your Excellency, and Your Memorialist hopes that with the Protection and interference of his Government, he may be enabled immediately to Recover, not only the funds in Deposit, but the heavy Damages to which he is entitled; Since the Owner of the Privateer is a Man of large Fortune, which under the present Change may become forfeited for that purpose.
Your Memorialist Prays that Your Excellency may take his Case into Consideration, and that the Government may afford him the Assistance which the Nature of it may Justify.  If it cou’d be done with Propriety an interference immediately on the part of the Government may facilitate Your Memorialist in the Recovery of his Claim for Value of his Ship and Cargo, Amounting to One Hundred and Twenty Six Thousand Dollars.

Saml. Grove

